Citation Nr: 1810854	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the right shoulder and face, to include the nose.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Service connection for skin cancer of the right shoulder and face, to include the nose, is denied.  

A TDIU is denied.




[CONTINUED ON NEXT PAGE]

FINDINGS OF FACT

1.  The Veteran did not participate in a radiation risk activity, nor is skin cancer a disease associated with radiation-exposed veterans; although skin cancer is a radiogenic disease, the weight of the evidence demonstrates he was not exposed to ionizing or non-ionizing radiation during active service; symptoms of skin cancer were not continuous or recurrent in service or since service separation; skin cancer did not manifest to a compensable degree either during service or within one year of service separation; and there is no medical nexus between the current skin cancer and active service, including in-service radiation and sun exposure.

2.  Since August 2016, VA has repeatedly asked the Veteran to provide information necessary to adjudicate his claim of entitlement to a TDIU, to include submitting a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; more than one year has passed since he was asked to provide this information, and he has not submitted the requested evidence and information.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer are not met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).

2.  By failing to submit requesting information and/or forms for critical evidence needed to properly adjudicate his claim for a TDIU, the Veteran has abandoned such claim, and his appeal in this matter must be considered abandoned.  38 U.S.C. §§ 5103(a), 5103A, 5107, 7105(d)(5) (2012); 38 C.F.R. §§ 3.102, 3.158(a), 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from December 1950 to December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Petersburg RO.

The Veteran and his wife provided testimony at a February 2012 videoconference hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing is associated with the claims folder.

In March 2016, the Board denied service connection for skin cancer and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the portion of the Board's decision which denied service connection for skin cancer to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Remand (Joint Motion) which vacated and remanded the portion of the Board's March 2016 decision which denied service connection for skin cancer for compliance with instructions provided in the Joint Motion.  In May 2017, the Board remanded both issues on appeal for further development.  The development requested having been completed, the case is now appropriate for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Service Connection for Skin Cancer

The Veteran contends that his skin cancer is etiologically related to active service.  First, he avers that it is due to his exposure to radiation from aircraft radar systems or nuclear bombs that he retro-fitted onto planes.  Second, he claims that he spent extensive time in the sun, approximately 12 hours per day for 4 years, with no skin protection while working on aircraft on the flight lines (see VA Form 21-4138 dated October 23, 2008 and August 9, 2010, June 2008 Radiation Risk Activity Information Sheet, and VA Form 9 dated January 27, 2011 and September 14, 2011).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumors, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of squamous cell cancer and basal cell cancer, which are considered to be malignant tumors.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a malignant tumor within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the lay and medical evidence relevant to this appeal, the Veteran's service treatment records are negative for any reports, signs, symptoms, findings, diagnoses, or treatment for skin cancer.  His November 1954 separation examination report indicates normal clinical evaluation of the skin.

Following separation from active service in December 1954, in August 2001, private treatment records from Dr. K. show that the Veteran had ten actinic keratoses on his neck, around the face, and on both forearms cauterized with liquid nitrogen.  Dr. K. noted that he had classic Scotch-Irish skin type.  

Actinic keratoses are sharply outlined, red or skin-colored, flat or elevated, verrucous or keratotic growths that sometimes develop into cutaneous horns or give rise to squamous cell carcinoma.  It usually affects the middle-aged or elderly, especially those of fair complexion, and is caused by excessive exposure to the sun.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 996 (31st Ed. 2007).  

In September 2002, the Veteran had a lesion removed from his right forearm that was confirmed by pathology to be a squamous cell carcinoma.

Dr. K's records show that the Veteran continued to have actinic keratoses on his face and arms cauterized.  

An April 2008 VA treatment note indicates the Veteran stated that he was exposed to radiation during his military service in 1950 or 1951, and that he believed that his chronic skin problems could be related to his military experience.  

In June 2008, he completed a Radiation Risk Activity Information Sheet and indicated that he did not witness or participate in any tests of nuclear devices during active service, and that he was not issued a film badge during active service.  He stated that he was exposed to ionizing radiation when he was a radar mechanic on bombers that carried atomic bombs.  He stated that he retrofitted bombs on planes at Hunter Air Force Base from 1951 to 1952.  

In July 2008, the National Personnel Records Center (NPRC) indicated that a DD Form 1141 or other record of exposure to radiation was not contained in the Veteran's records.

In August 2008, the Veteran had a lesion on his right shoulder removed, which was confirmed by biopsy to be another squamous cell carcinoma.  

In a September 2008 Statement in Support of Claim, the Veteran stated that all of his skin cancer had shown up in the last six to eight weeks.

In October 2008, Dr. K. wrote a letter stating that the Veteran had been a patient of his for about 20 years, and that he had treated the Veteran on numerous occasions for actinic keratosis, precancerous skin lesions, and multiple skin cancers.  The doctor further stated that, if, in fact, he was involved with nuclear atomic devices and received radiation because of that, such exposure certainly would have contributed to the skin cancers he was currently suffering from at this later stage in life.

A May 2009 Memorandum from the Headquarters of the Department of the Air Force, written in response to a radiation exposure/dose inquiry for the Veteran, indicated that there was no evidence that the Veteran had exposure to ionizing radiation.  Specifically, it stated that the office had queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER), and found no external or internal radiation exposure data for this Veteran.  The Memorandum stated that the MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  The Memorandum acknowledges that even though their records dated back to 1947, there appears to have been cases where early records, especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  Further, they stated that the potential for exposure to ionizing radiation when working near some radar systems does exist, but they were unable to determine what specific exposures may have resulted for this Veteran.  The Memorandum stated that a meta-analysis was performed on all Air Force personnel who were entered in the Air Force dosimetry program based on their potential for exposure-to radar systems.  Over 46,000 dosimetric readings were reviewed from personnel that included radar operators, radar maintenance technician, and radar administrative supply personnel.  Based on this research, the maximum lifetime dose recorded for any of the individuals monitored was 670 mrem (radar maintenance technician).  Moreover, of the 4,138 individuals monitored, only 5 percent (217) had any measurable doses, and only four individuals had lifetime doses greater than 300 mrem.  For comparison, the average annual exposure to background radiation for people in the United States is 240 mrem.

The Memorandum continued by stating that with respect to radiofrequency radiation, the consensus of scientific advisory bodies such as the National Council on Radiation Protection and Measurements (NCRP), the World Health Organization (WHO), and the National Radiological Protection Board (NRPB), is that there are no long-term effects (including cancer) from low-level exposures to radiofrequency radiation (RFR).  An extensive epidemiological study of Navy personnel working with radar systems did not find any adverse health effects that could be attributed to RFR exposure (see Attachment).  The office also sent an inquiry to the Air Force Safety Center (AFSC) requesting any information that they might have regarding this Veteran's radiation exposure history.  The AFSC reviewed the Veteran's official personnel records from the NPRC and spoke with the Veteran regarding his service, and did not find evidence of duties requiring him to work directly with nuclear weapons systems or components.  As such, no dose was given for the Veteran.

Dr. K. wrote another letter in June 2009 which stated that apparently, according to the Veteran, he was exposed to radiation in the military, and that such exposure can certainly aggravate, exacerbate, and be a causative agent for skin malignancies.

In August 2009, a biopsy of a lesion on the Veteran's nose revealed that it was nodular basal cell carcinoma.  An August 2009 office note of a private physician, Dr. G., states that his skin cancer may be the result of extensive radiation he was exposed to in the past.

The Veteran was afforded a VA examination in November 2010.  He reported that his skin cancer on his face, right shoulder, right hand started 20 years prior, or approximately 1980.  He stated that working under radar while on the flight line during active service exposed him to radiation that caused his malignant and pre-malignant skin condition.  He stated he was also exposed to sun every day on the flight lines.  He stated that he was never treated for a skin condition in service.  The VA examiner noted that review of the claims file showed the first diagnosis of skin cancer on the right shoulder in August 2008 (although, as noted above, it was first diagnosed in 2002), and that service treatment records were silent for treatment for any skin conditions.  However, no nexus opinion was provided.

In December 2013, the Director of the Post 9-11 Era Environmental Health Program authored a memorandum in response to a request made by the Director of Compensation regarding whether the Veteran's skin cancer could be attributed to radiation exposure.  The Director noted that there was no record of radiation exposure in the Veteran's file, and the fact that there are no records of the Veteran being enrolled in a monitoring program may be considered evidence that he was not expected to receive a significant exposure to ionizing radiation while performing his duties.  The Director acknowledged several opinions in the claims file from physicians stating that radiation exposure could be the cause of the Veteran's cancer, but there were no radiation dose estimates given in any of the opinions.  Further, there is no ionizing radiation exposure associated with Air Force radar systems.  The Director stated that it is possible that the Veteran was referring to exposure to non-ionizing radiation as the cause of his illness.  He noted that several studies had been completed concerning exposure to military radar systems and the occurrence of various diseases, and that one such study indicated that when compared to the general population, there was no increased risk of any disease, and for cancers, the occurrence rates in the veterans involved in the study were less than or similar to those in the general population.  In view of the above, the Director opined that it is not likely that the Veteran's squamous cell carcinoma or basal cell carcinoma can be attributed to ionizing radiation and/or non-ionizing radiation exposure while in military service.

Subsequently, later in December 2013, the Director of Compensation authored a Memorandum in which he reiterated the findings outlined in the Memorandum described above and opined that there is no reasonable possibility that the Veteran's skin cancer resulted from exposure to ionizing radiation in service.

In August 2017, VA obtained an opinion as to whether the Veteran's skin cancer could have resulted from sun exposure during active service.  The examiner provided a negative nexus opinion, noting that the Veteran entered active service at the age of 19 and separated at the age of 23.  He observed that, according to the medical literature, sun exposure is the most important environmental cause of basal cell carcinoma, and most risk factors relate directly to a person's sun exposure habits or susceptibility to solar radiation.  These risk factors include having fair skin, light-colored eyes, red hair, northern European ancestry, older age, childhood freckling, and an increased number of past sunburns.  The type, quantity, and timing of sun exposure associated with an increased risk of basal cell carcinoma are not clearly defined, but childhood sun exposure appears to be more important than exposure during adult life.  With regard to squamous cell carcinoma, the VA examiner noted that the risk factors for squamous cell cancers included that of geography, age, sun exposure, race, ionizing radiation, chronic immunosuppression, chronic inflammation, chronic arsenic exposure, family history, inherited disorders, epidermolysis bullosa, albinism, etc., among others.  

The August 2017 VA examiner reasoned that for basal cell cancers, the medical literature clearly states that sun exposure - especially childhood exposure - is more important than adult exposure.  As the Veteran was 19 years old when he went into the military, he already had received a considerable amount of sun exposure by the time of his military service entrance.  Additionally, he only spent four years in the military and experienced considerably more sun exposure in the rest of his adult life after he left the military.  For the squamous cell cancers, sun exposure is also a risk factor among others.  Advanced age (77 years old in 2008 when first diagnosed with squamous cell carcinoma) was also a risk factor for this Veteran.  Additionally, the contribution of the four years of sun exposure while on active duty would not have been expected to exert as much influence on the development of the squamous cell cancer as compared to the 18 years prior to the military service and some fifty years of additional years of sun exposure after his military departure.  

In addition to the more general rules and regulations pertaining to claims for service connection discussed above, service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed veterans.  Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed entity is a radiogenic disease.  Third, even if it is not a listed disease under § 3.309 or a radiogenic disease under § 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee; Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

Regarding service connection on a presumptive basis, if a veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a radiation-exposed veteran as defined in 38 C.F.R. § 3.309(d)(3), then it will be presumed that the disease was incurred in service, and service connection is established for the disease.  

In this case, based on the foregoing, the weight of the evidence demonstrates that the Veteran did not participate in a "radiation risk activity" as defined in 38 C.F.R. § 3.309(d) (nor has he contended that he participated in a "radiation risk activity"), and basal cell and squamous cell carcinomas are not among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  His service personnel records show that he served as a senior K-series System Mechanic.  The Board observes that the K-series System refers to a radar bombing navigation system.  This is also consistent with the Veteran's contentions that he handled or worked near atomic bombs.  The service personnel records also show that he was assigned to Sidi Slimane Air Base from February to April 1953, and September to November 1954, and was granted top secret clearance during his first assignment.  The Board observes that nuclear weapons were housed as Sidi Slimane Air Base while the Veteran was stationed there from September to November 1954.  However, this does not demonstrate participation in one of the "radiation risk activities" listed in 38 C.F.R. § 3.309(d).  As noted above, the Veteran denied witnessing or participating in the testing of nuclear bombs.  Further, even if the evidence definitively demonstrated that the Veteran worked with nuclear weapons during active service, it does not show that he was exposed to excessive or dangerous levels of radiation.  Therefore, the Veteran is not a radiation-exposed veteran for purposes of presumptive service connection.

Next, while 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, it does provide special procedures to help a veteran prove his or her claim on a direct basis.  Ramey, 120 F.3d 1239.  The first step in this analysis is to determine whether the Veteran had a radiogenic disease.  Diseases currently listed in 38 C.F.R. § 3.311(b)(2)(i) - (xxiv) are as follows: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; all cancers; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease parathyroid adenoma; lymphomas other than Hodgkin's disease.  In addition, a claimant may cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Skin cancer is among the radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2)(i) - (xxiv).  

In this case, development pursuant to 38 C.F.R. § 3.311 was completed.  As discussed above, a search of the Veteran's records were negative for indication of radiation exposure, and the Director of the Post 9-11 Era Environmental Health Program concluded in a December 2013 report that there was no such exposure, and that even if there was exposure, the Veteran's skin cancer was not likely related to ionizing or non-ionizing radiation.  Thus, as discussed in detail below, the weight of the evidence demonstrates that the Veteran's skin cancer was not incurred in or the result of exposure to ionizing or non-ionizing radiation during active service.    

Finally, turning to consideration of direct service connection, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the competent evidence demonstrates there is no relationship between the Veteran's current skin cancer and his military service, including no credible evidence of continuous or recurrent symptoms of skin cancer during active service, continuous or recurrent symptomatology of skin cancer following service separation, or competent medical evidence establishing a link between the current skin cancer and active service.  Therefore, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for skin cancer, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.

First, as discussed above, service treatment records are entirely negative for any signs, symptoms, reports, treatment, or diagnoses of skin cancer, weighing against a finding of chronic symptoms of skin cancer.      

Next, the preponderance of the evidence demonstrates that skin cancer did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no skin cancer symptoms during the one year period after service, and no diagnosis or findings of skin cancer of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of skin cancer until 2002.  For these reasons, the Board finds that skin cancer did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for skin cancer are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of skin cancer have not been continuous or recurrent since separation from active service in December 1954.    

The first post-service documentation of pre-cancerous lesions was in 2001, and the first diagnosis of malignant lesions was in 2002, as outlined above.  The absence of post-service complaints, findings, diagnosis, or treatment for skin cancer for nearly fifty years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of skin cancer after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of skin cancer have not been continuous or recurrent since service separation includes the Veteran's own statements to the effect that he first sought treatment for a skin condition many years after service separation.  For example, at the February 2012 Board hearing, he testified that he first sought treatment for lesions on his face approximately twenty years prior, still more than three decades after service separation.  His private physician, Dr. K., corroborates this timeline, stating in his 2008 and 2009 letters that the Veteran had been a patient of his for 20 years.  Further, at the November 2010 VA examination, the Veteran stated that his skin cancer began in approximately 1980, still more than three decades after service separation.  All of these statements are highly probative evidence against a finding of continuous symptoms of skin cancer since service separation.  

To the extent that the Veteran's recent assertions made in the context of the current disability claim can be interpreted as a claim of continuous or recurrent skin cancer symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of his skin cancer, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of skin cancer after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, reports, symptoms, treatment, or diagnoses of a skin problem; the post-service statements of the Veteran outlined above indicating that his skin problems did not begin for at least several decades after service separation; and the lack of any documentation of reports or treatment for a skin problem until 2001, nearly fifty years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of skin cancer since service so as to warrant a grant of service connection. 

Finally, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the current skin cancer and active service.  

In this regard, the Board finds that the December 2013 Director's and August 2017 VA examiner's opinions, discussed above, are the most probative evidence of record and outweigh the opinions of the private physicians, Drs. K. and G., also discussed above.  The Director's and VA examiner's opinions are competent and probative medical evidence because they are factually accurate and are supported by adequate rationale.  The Director and VA examiner were informed of the pertinent evidence, reviewed the Veteran's claims file, including records pertaining to potential radiation exposure, and fully articulated the opinions in their reports.  

By contrast, neither of the private physicians appeared to have access to the Veteran's claims file, including his service treatment or military personnel records, as well as the May 2009 Memorandum from the Headquarters of the Department of the Air Force outlining the findings from a search of the Veteran's records for indication of radiation exposure.  They both based their opinions on the Veteran's statement that he was exposed to ionizing radiation, when, in fact, the Veteran's service records, as discussed above, fail to support exposure to ionizing radiation or non-ionizing radiation during service.  They also did not address the studies cited to in the May 2009 Memorandum and by the Director in the December 2013 report showing little to no increased disease risk for veterans working with radar systems.  Thus, their opinions carry little probative value.

The Veteran also submitted a number of internet articles in support of his claim.  First is a VA publication entitled Ionizing Radiation Review dated in January 2006.  It cites to VA regulations (38 C.F.R. § 3.309(d)) listing the diseases presumptively related to ionizing radiation exposure.  As discussed above, basal cell and squamous cell carcinomas are not among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).

Next, the Veteran submitted an article from University of Illinois News Bureau dated in April 2006 which indicates that veterans suffering from cancers linked to exposure to radiation from atomic test explosions encounter a complex and error-ridden process that routinely denies them disability benefits.  The article discusses soldiers, aviators, and sailors who took part in U.S. nuclear tests between 1946 and 1962 or who were exposed to radiation during the occupation of Japan after WWII, and the difficulty of proving the nature and locations of assignments during military service.  This article, however, does not pertain to the Veteran, as he was not involved in the testing of atomic weapons.  

In April 2012, the Veteran submitted an internet article entitled Radars, Microwaves, and Veterans.  It is unclear who authored the article or what his or her credentials are, but it states that the author assisted a veteran who claimed service connection for cancer due to standing in front of a radar screen during active service.  The writer concludes that the cancer was caused by exposure to microwaves from the radar screen.  However, while it is certainly acknowledged that radiation exposure can cause cancer, this article is not specific to the Veteran.

Finally, also in April 2012, the Veteran submitted a series of articles discussing the risk of radiation exposure from radar systems.  However, as noted by the Director in the December 2013 report, a study concerning exposure to military radar systems showed that the occurrence rates for cancers in the veterans involved in the study were less than or similar to those in the general population.  Moreover, again, this particular Veteran's records do not demonstrate any significant exposure to ionizing or non-ionizing radiation.

The Board acknowledges the Veteran's belief that his current skin cancer is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



[CONTINUED ON NEXT PAGE]

TDIU

When evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

In this case, in March 2016, the Board determined that the issue of entitlement to a TDIU had been raised during the adjudicatory process of the underlying disabilities under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for development and adjudication.  An August 2016 letter sent to the Veteran requested that he complete, sign, and return a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  However, the Veteran did not submit the requested form, and the RO denied the claim in a November 2016 rating decision in part for that reason, in addition to the fact that the Veteran has no compensable service-connected disabilities and thus does not meet the criteria for consideration of a schedular TDIU under 4.16(a).  The RO continued denial of a TDIU in an October 2017 supplemental statement of the case (SSOC), again advising the Veteran that his claim was denied in part because he had not submitted a VA Form 21-8940.    

In that regard, the Board notes that a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him from securing or following a substantially gainful occupation, and the treatment he has received for the disability(ies).  The veteran is further asked to supply information about his employment, including dates when his disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his last job, and whether the veteran has attempted to obtain employment since he became too disabled to work. 

To date, neither the Veteran nor his representative has supplied a completed VA Form 21-8940 and/or a statement with comparable information. 

In sum, the Veteran has not provided the information or VA forms necessary for VA to adjudicate his claim of entitlement to a TDIU.  Although the Board can piece together some of his employment information from various records found in the claims file, the Veteran has never provided VA with specific information regarding his employment, education, training, the date he stopped working, the reason he stopped working, etc., that is only found on a completed VA Form 21-8940.

The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate when asked for information to substantiate his claim.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  In this case, as discussed above, the Veteran has specifically been asked multiple times to submit a completed VA Form 21-8940, and has been advised that his claim cannot be granted without that form or comparable information.

Hence, the Board has no recourse but to conclude that, because of his failure to cooperate, the Veteran has abandoned his claim for a TDIU.  As such, the appeal must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of June 2008, August 2010, and August 2016 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, opinions from the Director of the Post 9-11 Era Environmental Health Program, Director of Compensation, and VA examiner, and the Veteran's statements, including his testimony at the February 2012 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As discussed above, opinions from the Director of the Post 9-11 Era Environmental Health Program and a VA examiner were obtained during the course of this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the service, private, and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The August 2017 VA opinion also satisfies the Board's May 2017 remand and the directives contained in the January 2017 Joint Motion.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans



Department of Veterans Affairs


